Citation Nr: 0424697	
Decision Date: 09/08/04    Archive Date: 09/16/04	

DOCKET NO.  02-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.   

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.  He served in Vietnam from September 1969 to November 
1970.  His medals and badges included the Combat 
Infantryman's Badge, the Bronze Star Medal, and the Air 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
VARO in Philadelphia, Pennsylvania, which confirmed and 
continued a 50 percent disability rating for the veteran's 
PTSD and denied entitlement to a total compensation rating 
based on individual unemployability due to the severity of 
his service-connected PTSD.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claims have been developed and obtained.  

2.  The competent and probative medical evidence of records 
establishes that the symptomatology associated with the 
veteran's PTSD causes serious impairment in the veteran's 
social, industrial, and family capacities such that he is 
unable to obtain and maintain employment.  

3.  There is no longer a controversy regarding the benefits 
sought as to the issue of entitlement to a TDIU rating.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent disability 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2003).  

2.  The issue of entitlement to a TDIU rating is dismissed.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative assert that his PTSD is 
not properly evaluated.  Additionally, it is contended that 
he is entitled to a TDIU rating due to the severity of his 
PTSD.  

Initially, the Board must address the notice and duty to 
assist requirements of VA as set out in the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  VA must notify the 
claimant of information and evidence to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO sent 
the veteran a letter in December 2001 in which he was 
informed of the VCAA.  Specifically, he was notified that 
evidence was needed that showed that his service-connected 
PTSD had worsened enough to warrant a current evaluation and 
that VA would make reasonable efforts to obtain medical 
records, employment records, and other records as long as he 
provided with VA with enough information about the records so 
that a request could be made.  The letter also informed him 
that it was his responsibility to make sure that VA received 
all requested records and that the sooner he provided his 
evidence, the sooner his case would be decided.  The veteran 
had an opportunity to present testimony on his own behalf at 
a hearing before a decision review officer at the VARO in 
Cleveland in January 2003.  Therefore, he has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  In 
addition to a statement of the case in October 2002, the 
record reflects supplemental statements of the case dated in 
May 2003 and August 2003.  Accordingly, the Board considers 
the VA's notice requirements have been met and any error in 
timing is harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating a claim.  
The veteran was afforded a VA examination for his increased 
rating claim in February 2003.  VA outpatient records have 
been associated with the claims folder.  Further, as noted 
above, he offered testimony in support of his claim in 
January 2003.  A transcript of the hearing proceedings is of 
record.  The veteran has not identified further evidence that 
is not of record.  Accordingly, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required and further development assistance would 
be otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A.  The Board is also confident in its assessment 
because the evidence as presently constituted is sufficient 
in establishing a full grant of benefits.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  VA 
regulations require that in evaluating a given disability, 
that disability must be viewed in relation to its whole 
recorded history.  See 38 C.F.R. §§ 4.1, 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In assessing the severity of PTSD, the impact of the disorder 
on the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, is considered.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.  

The use of the term "such as" in a general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to remitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994 Fourth edition (DSM-IV).  Id.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning in a hypothetical continuum of mental health 
"illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft in the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in the case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

In the instant case, the veteran and his representative argue 
that his service-connected PTSD is far more disabling than 
reflected by the 50 percent rating currently in effect.  The 
undersigned essentially agrees.  The evidentiary record 
clearly shows that the veteran leads a socially isolated 
existence and has been out of the labor market for several 
years.  The record contains a substantial number of VA 
psychotherapy treatment reports covering several years 
duration with the clinical team describing the psychiatric 
impairment attributable to the PTSD as severe in nature and 
in need of continuing treatment.  The veteran's treatment 
team indicated in a June 2003 communication the veteran had 
been receiving treatment for PTSD at the VA Outpatient Clinic 
in Columbus, Ohio, since June 1999.  The veteran was 
receiving individual therapy for his PTSD and attending 
weekly PTSD group sessions at a Vet Center co-facilitated by 
the VA outpatient facility.  It was stated the veteran's GAF 
scores had been evaluated as between 35 and 40.  In the 
communication, a clinical nurse specialist and the veteran's 
longtime treating psychiatrist referred to the "severe" and 
chronic nature of the veteran's PTSD and recommended that he 
continue undergoing treatment.  

Additional medical evidence of record includes a July 2001 
statement from a Vet Center team leader to the effect that 
the veteran presented there in July 1999 and had been in 
individual and group therapy on a weekly basis since that 
time.  The social worker stated that in concurrence with a 
physician who conducted a psychiatric examination of the 
veteran in April 2001, the veteran's social and occupational 
difficulties were a direct result of his symptoms with PTSD.  
It was indicated the veteran's history of self-mutilation and 
"ongoing suicidal thoughts with intent to shoot himself, put 
him in a guarded prognosis at all times."  The veteran's 
functioning level was described as guarded and poor.  While 
it was noted he did quite well in the confines of his own 
home and property, his obsessional rituals of patrolling his 
property with guard dogs several times a day indicated some 
of the delusional thinking that he exhibited.  It was the 
team leader's opinion, concurred in by the VA psychiatric 
examiner, that the veteran was totally disabled and that his 
weekly therapy and medication checks with his longtime 
treating physician would only help maintain the veteran "to a 
small level of functioning."  The Axis I diagnosis was 
chronic, severe PTSD.  There was no Axis II diagnosis.  The 
GAF score was given as 35 to 45.  

The claims folder also contains the report of a VA 
examination accorded the veteran in February 2003.  The 
examiner attributed much of the veteran's psychiatric 
problems to a disturbed personality rather than to PTSD.  The 
examiner believed the veteran met the diagnostic criteria for 
borderline personality disorder.  The examiner commented that 
the veteran's personality accounted for at least half of his 
problems and stated the veteran would have had them even 
without having served in Vietnam.  The examiner stated that 
"the burning, cutting, rages, fighting, suicidal behaviors 
etc. would still be a part of this gentleman."  The examiner 
opined that he would concur with a PTSD GAF score of 70.  He 
added that he would take off another 30 points because of the 
veteran's various personality problems and give him an 
overall psychiatric GAF score of 40.  

However, this is contrasted by a June 2003 communication from 
the longtime treating psychiatrist and the clinical nurse 
specialist with the PTSD clinical team at the Outpatient 
Clinic in Columbus.  They stated the veteran had not been 
diagnosed with a personality disorder or been given any Axis 
II diagnosis by any provider at that facility.  In essence, 
they attributed all of the veteran's symptomatology to his 
PTSD.  The Board places more weight on their comment about 
the severity of the veteran's PTSD than the report by the 
physician who indicated the veteran's primary problem was a 
personality disorder because they had been seeing the veteran 
on a regular basis for several years and would be expected to 
have been able to form a more accurate assessment of the 
veteran's psychiatric status because of the several years of 
treatment and evaluations.  

In view of the foregoing, after resolving all doubt in the 
veteran's favor, and acknowledging that while his psychiatric 
symptomatology does not precisely mirror those set out in the 
Rating Schedule, the Board has determined that the veteran's 
PTSD has resulted in total social and occupational 
impairment.  This finding provides a basis for a current 
100 percent evaluation under Diagnostic Code 9411.  

The veteran also seeks entitlement to a TDIU.  This issue, 
however, has been rendered moot by the Board's decision of 
the increased rating issue.  With a grant of a total 
schedular disability rating for PTSD, there no longer exists 
any case of controversy as to the TDIU rating.  A claim for a 
TDIU pursuant to 38 C.F.R. § 4.16(a) need not be considered 
when a schedular 100 percent rating is already in effect for 
a service-connected disorder.  There is no need, and/or 
authority, to otherwise rate that veteran totally disabled on 
any other basis.  VAOPGCPREC 6-99.  No greater benefit could 
be provided.  








ORDER

Entitlement to a disability rating of 100 percent for PTSD is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  

The appeal for a TDIU is dismissed.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



